                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA            : CRIMINAL NUMBER: 4:19-CR-3-1 (CDL)
                                    :
      v.                            :
                                    :
TIFFANY GIST                        :
___________________________________ :

                          CONSENT ORDER FOR CONTINUANCE

       The Defendant in the above-styled case was indicted on January 8, 2019, and arraigned on

January 16, 2019. Presently, Defendant’s pretrial conference is scheduled for January 28, 2019.

       The parties have represented to the Court that they are requesting additional time to conduct

discovery and negotiations.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

hereafter to the September, 2019 term, and that the Speedy Trial deadline for the trial in this matter

imposed by 18 U.S.C. § 3161(c)(1) be extended to that time.

       It is the Court=s finding that the ends of justice [18 U.S.C. § 3161(h)(8)(A)] served by the

granting of this continuance outweigh the best interests of the public and the Defendant in a speedy

trial for the reason that failure to grant such continuance could result in a miscarriage of justice

[18 U.S.C. § 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny counsel for

the Defendant and the government the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence [18 U.S.C. § 3161(h)(8)(B)(iv)].

       SO ORDERED, this 22nd day of January, 2019.



                                               s/Clay D. Land
                                               CLAY D. LAND
                                               CHIEF UNITED STATES DISTRICT JUDGE
